In a proceeding to amend a notice of mechanic’s lien, nunc pro tunc, by adding thereto the names of the true owners of the premises involved, the appeal is from an order of the Supreme Court, Suffolk County, dated September 12, 1975, which granted the application. Order affirmed, with $50 costs and disbursements. The notice of lien as filed was effective against the lessee named therein as the owner. Section 12-a (subd 2) of the Lien Law provides for an amendment, nunc pro tunc, to a valid notice of lien. The true owners cannot oppose the amendment upon the ground of prejudice because they do not fall within any category enumerated in the aforesaid section. Hopkins, Acting P. J., Margett, Damiani, Shapiro and Titone, JJ., concur.